Citation Nr: 0938362	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-38 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
claimed heart disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a video-conference 
hearing in February 2006, the Board remanded the issue on 
appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately the claims file reflects that a remand of this 
issue is warranted, even though such will further delay a 
final decision on this issue on appeal.  To that end, the 
United States Court of Appeals for Veterans Claims (Court) 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

In claims to reopen, VCAA notice must notify the Veteran of 
the evidence and information that is necessary to reopen a 
claim, including discussion of the reasons for the previous 
denial and what is necessary to establish entitlement to the 
underlying claim for the benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the June 2007 Board 
remand, the RO was instructed to issue the Veteran an updated 
VCAA notice letter in compliance with the requirements as 
outlined in Kent.  The RO issued an updated VCAA letter in 
June 2007; however, it did not satisfy the requirements of 
Kent.  Importantly, the VCAA notice failed to accurately 
address/explain the reasons for the previous denial.  In this 
regard, the VCAA notice letter simply stated "your claim was 
previously denied because no information was received in 
which a reconsideration of our previous denial would be 
warranted.  Therefore, the evidence you submit must relate to 
this fact."  This statement is confusing and fails to 
address the reason for the previous denial.  In this regard, 
the Board notes that the Veteran's claim was previously 
denied because he failed to submit evidence of a current 
heart disorder with an etiological relationship to his period 
of service.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran, 
and his representative, with an 
appropriate new VCAA notice letter that 
notifies the Veteran of the evidence and 
information that is necessary to reopen a 
claim of service connection for a claimed 
heart disorder and what is necessary to 
establish entitlement to the underlying 
claim for the benefit sought.  This VCAA 
notice letter should include accurate 
discussion of the basis of the prior 
denial of service connection for the 
claimed heart disorder.  See Kent, supra. 

2.  After completion of the above and any 
other additional development deemed 
necessary, the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a claimed heart disorder should be 
readjudicated, if in order.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




